Citation Nr: 1538459	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  13-34 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's daughter


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to May 1966.  He died in November 2009.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In May 2015, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.  Subsequent to the hearing, the appellant submitted additional evidence in support of her claim accompanied by a waiver of initial RO consideration.  See May 2015 Correspondence.  In light of the waiver accompanying the additional evidence, the Board notes that it may consider such evidence in the first instance.  See 38 C.F.R. § 20.1304 (2014); see also 38 U.S.C.A. § 7105(e)(1) (West 2014).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the appellant's claim in VBMS and Virtual VA, which includes documents relevant to the issue on appeal.  Thus, any future consideration of the appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2011 rating decision, the RO denied entitlement to service connection for the cause of the Veteran's death.  The appellant filed a timely notice of disagreement and was issued a statement of the case; however, she did not perfect an appeal of that denial.

2.  Additional evidence received since the RO's May 2011 decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim of entitlement to service connection for the cause of the Veteran's death and raises a reasonable possibility of substantiating the claim of entitlement to service connection for the cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The May 2011 rating decision is final as to the claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the appellant's claim of entitlement to service connection for the cause of the Veteran's death is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

The appellant's claim of entitlement to service connection for the cause of the Veteran's death was previously denied, and the appellant seeks to reopen this claim.

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

The appellant seeks service connection for the cause of the Veteran's death.  She contends that the Veteran's death from metastatic sarcoma was caused by his exposure to asbestos and other chemicals while serving aboard a ship in the Navy.  Her claim of entitlement to service connection for the cause of the Veteran's death was initially denied in a May 2011 rating decision on the basis that there was no evidence that the Veteran was exposed to asbestos in service, nor was there evidence that the Veteran's death was related to his military service.  The appellant was notified of the decision and her appellate rights by a letter later that month.  The appellant filed a timely notice of disagreement with the decision and was issued a statement of the case in July 2012.  However, the appellant did not timely perfect her appeal.  Therefore, the May 2011 rating decision became final, and new and material evidence is required to reopen the claim.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § § 3.156(a); 20.1103; Shade, 24 Vet. App. 110.

Relevant evidence of record at the time of the RO's last final rating decision in May 2011 included service personnel records, service treatment records, VA treatment records, a VA opinion, and lay statements of the appellant and the appellant's daughter.  Based on this evidence, the RO concluded that the Veteran's death was not related to service and denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.

In July 2012, the appellant filed a new claim of entitlement to service connection for the cause of the Veteran's death.  Relevant additional evidence received since the RO's May 2011 rating decision includes the appellant and her daughter's hearing testimony elaborating on the Veteran's exposure to asbestos while serving aboard a ship in the Navy.  The appellant testified that she was dating the Veteran while he was serving aboard the ship and that he would tell her about his duties on the ship.  The appellant reported that the Veteran helped remove chemicals from the ship by stripping pipes and that he would tell her about napping on pallets of asbestos.  The appellant's daughter testified that she saw pictures of the Veteran being in an area of the ship with exposed pipes and that the Veteran told her that he was exposed to asbestos.  

This evidence is new because it was not previously before VA decision makers.  The evidence is also material because the statements suggest that the Veteran had actual exposure to asbestos while in the Navy, at least when the credibility of the evidence is presumed.  See Justus, 3 Vet. App. at 512-13.  When the claim was previously denied by the RO, one of the determinations was that the Veteran did not have in-service exposure to asbestos.  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claim of service connection for the cause of the Veteran's death, and it raises a reasonable possibility of substantiating the claim, particularly when considering the low threshold for reopening a claim set forth in Shade.  Moreover, when viewed as a whole, the evidence contributes to a more complete picture of the circumstances surrounding the cause of the Veteran's death.  Accordingly, the claim of entitlement to service connection for the cause of the Veteran's death is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claim is addressed further in the remand section.


ORDER

As new and material evidence has been received, the appellant's claim of entitlement to service connection for the cause of the Veteran's death is reopened.


REMAND

After a thorough review of the claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the appellant's claim of entitlement to service connection for the cause of the Veteran's death.

The appellant seeks service connection for the cause of the Veteran's death.  The appellant contends that the Veteran's death was caused by lung cancer due to asbestosis.  She asserts that the Veteran was exposed to asbestos during his active service in the United States Navy and that he developed asbestosis and lung cancer due to that exposure.

Benefits may be awarded to a Veteran's surviving spouse for death resulting from a service-connected disability.  The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  See 38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially to death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  See 38 C.F.R. § 3.312(c)(1).  Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  See 38 C.F.R. § 3.312(c)(2).  However, service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of the death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  See 38 C.F.R. § 3.312(c)(3).

The Veteran died in November 2009.  At the time of his death, the Veteran had no service-connected disability.  The death certificate lists the Veteran's immediate and only cause of death as metastatic sarcoma that he had for greater than 10 months.  The record reflects that the Veteran was diagnosed with moderately differentiated squamous cell carcinoma of the lung in July 2009.  In November 2009, the Veteran complained of increasing pain in the low back and right hip.  A PET scan showed a right hip mass, which was determined by a biopsy to be "most likely sarcoma."  See November 2009 VA Treatment Records.  Treatment records from November 2009 also show some uncertainty as to the Veteran's actual diagnosis, as well as regarding which of the Veteran's cancers was primary.  VA treatment records also show that the Veteran had calcified pleural plaques of the lungs bilaterally and that chest x-rays revealed findings consistent with asbestosis.  See December 2007 VA Treatment Record.

The record suggests that there may be relevant VA treatment records that have not been associated with the claims file but that were reviewed by the RO.  Specifically, in the July 2012 statement of the case, the RO indicated that it had reviewed VA treatment records from the Columbia VA Medical Center (VAMC) dated from February 1997 to November 2009 and that the "[i]nitial download of all available records in CAPRI housed in Virtual VA on July 3, 2012."  The RO also cited to VAMC treatment reports from 1994 showing evidence of mild fibrotic changes involving the lower lung parenchyma bilaterally.  The only VA treatment records associated with the paper claims file consist of discharge summaries and imaging summaries from the Charleston VAMC dated from October 2006 to November 2009 and consult reports from the Charleston VAMC dated from November 4, 2009 to November 9, 2009.  There are no VA treatment records in Virtual VA.  The Board also notes that the appellant indicated in an October 2010 statement that the Veteran received all of his care at the Charleston, not the Columbia, VAMC.    

Further, the RO indicated in the July 2012 statement of the case that it had reviewed Charleston VAMC treatment reports through "date of death on November 9, 2009."  As noted above, the only VA consult reports associated with the record are dated through November 9, 2009.  However, the Veteran was an inpatient at the Charleston VAMC from November 4, 2009 until November 19, 2009, and his date of death was November [redacted], 2009.  

The Board is required to conduct a de novo review of the Veteran's claim which entails reviewing the same evidence considered by the RO.  Moreover, it appears that there are extremely relevant VA treatment records detailing the Veteran's final hospital treatment that have not yet been associated with the record.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).  Upon remand, the AOJ should obtain and associate with the claims file all outstanding VA treatment records from the Charleston and Columbia VAMCs dated from 1994 to November [redacted], 2009, including those discussed above that were reviewed by the RO, as indicated in the July 2012 statement of the case.  

A VA medical opinion was obtained in April 2011.  The examiner indicated that he had reviewed the claims file.  The examiner stated that there was no indication from the claims file that the Veteran suffered from asbestosis or that he had a diagnosis of asbestosis because "asbestosis is a condition which cannot be diagnosed in the absence of fibrotic parenchymal disease which at no point did [the Veteran] manifest."  The examiner then stated that there was a question as to whether or not the Veteran had squamous cell carcinoma of the lung, which may be related to asbestos exposure.  The examiner indicated the preponderance of the evidence during his last year of life is that the diagnosis of squamous cell carcinoma of the lung was discounted and in fact the final diagnosis was a sarcoma.  The examiner concluded that the Veteran was not diagnosed with asbestosis and did not have squamous cell lung cancer, but that he died from a sarcoma which is not known to occur secondary to asbestos exposure.

The Board finds that the April 2011 opinion is inadequate inasmuch as it appears that the examiner did not have all of the relevant medical evidence available when he rendered his opinion.  As noted above, the only treatment records associated with the claims file appear to be incomplete, and potentially pertinent hospitalization records have yet to be associated with the claims file.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision").  Moreover, records referenced by the RO in the July 2012 statement of the case show evidence of mild fibrotic changes involving the lower lung parenchyma bilaterally as early as 1994.  This evidence, which the examiner did not have available, renders his observation that the Veteran did not manifest fibrotic parenchymal disease as required for a diagnosis of asbestosis inaccurate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Accordingly, an addendum opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records, particularly including records from the Charleston and/or Columbia VAMCs reviewed in the July 2012 statement of the case, as well as any other VA treatment records detailing treatment for any cancers and any lung/respiratory/pulmonary conditions dated through the date of the Veteran's death.  If no such records are located, that fact should be documented in the claims file.  

2. After all available records have been associated with the claims file, obtain a medical opinion from a VA physician with knowledge of lung cancer, preferably an oncologist.  The claims file, to include a copy of this remand and all treatment records, must be made available to and be reviewed by the examiner, and the examination report should note that review.

After reviewing the claims file, the examiner is asked to offer the following opinions:

(a) Is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran suffered from asbestosis prior to his death? 

If so, is it at least as likely as not (i.e., 50 percent probability or greater) that asbestosis was causally or etiologically due to service, to include as due to exposure to asbestos and/or other chemicals.  For purposes of this opinion, the examiner should presume that the Veteran was exposed to asbestos in service.

If so, is it as likely as not (i.e., 50 percent probability or greater) that asbestosis caused or contributed substantially or materially to cause the death of the Veteran?  In so opining, the examiner should consider whether there were resulting debilitating effects and general impairment of health from the asbestosis to an extent that rendered the Veteran materially less capable of resisting the effects of any other disease primarily causing the death.

(b) Is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran suffered from squamous cell carcinoma of the lung prior to his death?

If so, is it at least as likely as not (i.e., 50 percent probability or greater) that squamous cell carcinoma was causally or etiologically due to service, to include as due to exposure to asbestos and/or other chemicals.  For purposes of this opinion, the examiner should presume that the Veteran was exposed to asbestos in service.

If so, is it as likely as not (i.e., 50 percent probability or greater) that squamous cell carcinoma of the lung caused or contributed substantially or materially to cause the death of the Veteran?  In so opining, the examiner should consider whether there were resulting debilitating effects and general impairment of health from the squamous cell carcinoma of the lung to an extent that rendered the Veteran materially less capable of resisting the effects of any other disease primarily causing the death.

(c) Regardless of the answers to the foregoing questions, provide an opinion as to whether the Veteran's cause of death as listed on his death certificate, metastatic sarcoma, was causally or etiologically due to service, to include as due to exposure to asbestos and/or other chemicals.  For purposes of this opinion, the examiner should presume that the Veteran was exposed to asbestos in service.

The reasons and bases for each opinion are to fully explained with a complete discussion of the pertinent evidence of record and sound medical principles, including the use of any medical literature (if deemed warranted), which may reasonably explain the medical analysis in the study of this case.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

3. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Following the completion of the foregoing, the RO/AMC should readjudicate the appellant's claim.  If the claim is denied, supply the appellant and her representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


